                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

Case No.    ED CV 18-762-DMG (SPx)                                   Date     January 2, 2020

Title The Estate of Clemente Najera Aguirre, et al. v. County of Riverside


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              Kane Tien                                               Not Reported
             Deputy Clerk                                             Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
             Not Present                                               Not Present

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE STAYED PENDING APPEAL

        On December 13, 2019, Defendants filed a Notice of Appeal [Doc. ## 133, 134]. The
parties are ordered to show cause why this action should not be stayed pending appeal. See
Chuman v. Wright, 960 F.2d 104, 105 (9th Cir. 1992). The parties shall file a joint response by
January 3, 2020. If no timely response is filed, the Court will issue an order staying this action
and vacating all dates and deadlines pending resolution of the appeal.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES - GENERAL                  Initials of Deputy Clerk KT
